

116 HRES 1165 IH: Condemning Azerbaijan’s military operation in Nagorno-Karabakh and denouncing Turkish interference in the conflict.
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1165IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Ms. Speier (for herself, Mr. Schiff, Mr. Pallone, Mr. Bilirakis, Mr. Sherman, Ms. Eshoo, Mr. Cicilline, Ms. Lofgren, Mr. Sarbanes, Mr. McGovern, Mr. Costa, Mr. Cooper, Ms. Judy Chu of California, Mr. Ted Lieu of California, Mrs. Trahan, Mr. Suozzi, Mr. Deutch, Mr. Levin of Michigan, Mr. Cárdenas, Ms. Lee of California, Mr. Langevin, Mrs. Napolitano, Ms. Meng, Mr. Cox of California, Mr. Rouda, Ms. Gabbard, Ms. Omar, Ms. Schakowsky, Mr. Smith of New Jersey, Ms. Sánchez, Mrs. Watson Coleman, Mr. Cisneros, Mr. Sires, Mr. Nunes, Mr. Gottheimer, and Ms. Pressley) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning Azerbaijan’s military operation in Nagorno-Karabakh and denouncing Turkish interference in the conflict.Whereas, beginning on September 27, 2020, Azerbaijan has engaged in the most significant military operation along the line of contact into Nagorno-Karabakh since the signing of the cease-fire agreement between Azerbaijan and Armenia in 1994;Whereas this attack follows increasingly aggressive rhetoric and destabilizing actions on the part of Azerbaijan President Ilham Aliyev’s government toward Nagorno-Karabakh and Armenia, including a July 2020 Defense Ministry threat to bomb Armenia’s Metsamor Nuclear Power Plant;Whereas Azerbaijan’s ongoing military offensive, which includes the shelling of Stepanakert, Nagorno-Karabakh’s most densely populated city with a population of 55,200, has resulted in at least dozens of civilians killed and hundreds wounded and, as of September 30, 2020, the threat to civilians continues;Whereas, as of September 30, 2020, the conflict has resulted in the deaths of at least 84 Nagorno-Karabakh servicemembers, and both Armenia and Azerbaijan have declared martial law, mobilized their Armed Forces, and called up Reserve Forces;Whereas the Guardian reports that Azerbaijan’s military actions in Nagorno-Karabakh may be part of a planned military operation;Whereas the conflict follows joint military exercises conducted by Turkey and Azerbaijan in August 2020;Whereas, according to multiple reports, including the Washington Post, Reuters, and the Guardian, in the weeks prior to Azerbaijan’s military operation Turkey recruited mercenaries from Syria and, as of September 29, 2020, has facilitated their deployment to Azerbaijan;Whereas the BBC, New York Times, and Washington Post have reported on the Armenian Foreign Ministry’s claim that Turkey is operating F–16 fighter jets in the region and the claim that on September 29, 2020, Turkey shot down an Armenian Su–25 fighter jet in Armenian airspace, killing the pilot;Whereas the conflict has the potential to escalate into proxy warfare among regional powers, including Turkey, and to further entrench the conflict and threaten peace and stability in the region;Whereas the United States serves as a co-chair of the Minsk Group along with France and Russia, and the co-chairs have urged a cease-fire and urged the parties to return to substantive negotiations as soon as possible; andWhereas the European Union and the United Nations support a peaceful resolution and immediate cease-fire: Now, therefore, be itThat the House of Representatives—(1)condemns Azerbaijan’s continued aggressive military operations in Nagorno-Karabakh and breaches of the cease-fire agreement;(2)denounces Turkey’s reported participation in and escalation of the conflict under President Tayyip Erdoğan;(3)supports an immediate return to the cease-fire agreement along the line of contact between Nagorno-Karabakh and Azerbaijan and a peaceful solution which protects all parties’ human rights and joins with other countries supporting the same goals; and(4)reaffirms United States support of the Organization for Security and Co-operation in Europe Minsk Group efforts to secure an agreement from Azerbaijan to cease offensive military operations against Nagorno-Karabakh and Armenia and to accept independent third-party monitoring along the line of contact.